555 F.2d 1378
UNITED STATES of Americav.Gabriel Francis ANTELOPE, Appellant.
No. 74-2741
United States Court of Appeals, Ninth Circuit.
June 20, 1977

Allen V. Bowles, Moscow, Idaho, argued for appellant.
Gabriel Francis Antelope, pro se.
Marion J. Callister, U.S. Atty., Mikel H. Williams, Asst. U.S. Atty., D. Idaho, Boise, Idaho, argued for appellee.
Appeal from the United States District Court, District of Idaho;  J. Blaine Anderson, Judge.
Before KILKENNY, CHOY and GOODWIN, Circuit Judges.

PER CURIAM

1
The facts leading up to the appellant's trial and conviction are stated in our opinion, United States v. Antelope, 523 F.2d 400 (CA9 1975).  That decision was reversed by the United States Supreme Court in United States v. Antelope, --- U.S. ----, 97 S.Ct. 1395, 51 L.Ed.2d 701 (1977), the cause remanded to us for further proceedings consistent with the Supreme Court opinion.


2
Inasmuch as the Supreme Court rejected appellant's sole contention, the judgment of conviction must be affirmed.


3
IT IS SO ORDERED.